This is an appeal by the employer and his insurance carrier from an award by the Workmen’s Compensation Board in claimant’s favor for reduced earnings from October 20, 1948, to January 1, 1951, by reason of partial disability, and for continuance of the case. Claimant on October 19, 1948, in lifting a quarter of beef from a hook, suffered injuries consisting of a lumbosacral sprain and a sprain of the infraspinatus muscle on the right side. The appeal is on the ground that there is no medical evidence that his disability after March 3, 1949, was causally related to the above accident. When claimant was discharged March 3, 1949, by his attending physician, the latter, in his report of that date, repeated that the “ present disability” was a result of the accident above referred to. By direction of the referee, in order to determine whether claimant was still disabled as a result of the back injury, he was examined on March 7, 1950, by a board physician who reported partial disability but did not specify it as causally related to the accident. The physician recommended a further examination in six months. At various hearings subsequent to March 3, 1949, and until February 20, 1951, claimant testified to trouble with his back and the wearing of the prescribed sacroiliac belt. There was ample evidence supporting the board’s finding as to the continuance of the partial disability and its causal relationship. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ.